Petition for Rehearing Filed May 20, 1911.
Per Curiam.
Respondent has submitted a petition for rehearing, which each member of this court has carefully considered. As is usual in petitions for rehearing, attention is called to several incidental points in the evidence which it is asserted the court has overlooker]. The bar should bear in mind that this court can seldom in an opinion recite or refer to every fact in the case. To do so would lengthen many opinions to such an extent that they would never be read, would so involve the statement of facts that each reader would have as much difficulty in deciphering them as this court often has. The most we can do is to refer to controlling facts, and sometimes, in addition, such facts as furnish sidelights. It is true that counsel and the court do not always agree as to what facts are controlling, but we attempt to *636state sufficient facts or claims to enable tbe reader to follow intelligently the issues presented.
Respondent says that the opinion appears to be based largely upon the conclusion that the verdict was not sustained by the evidence; that, if there is to be a review of the facts for the purpose of ascertaining-whether they sustain the verdict, the abstract should be completed by adding to it material evidence omitted; and that plaintiff has the right to be heard on this question. Respondent had the opportunity to-amend the abstract to cover such evidence, if the statement of the case includes it. We did not make reference to the evidence on the general proposition that the verdict was not sustained by the evidence as to a contract. We did, however, refer to the evidence relating to-the mailing of the mortgages to appellant as not showing that they were mailed and received, but as in fact showing the contrary.
Great reliance is placed upon the case of Anderson v. First Nat. Bank, 5 N. D. 451, 67 N. W. 821, and referred to in the opinion,, as being in conflict with the decision in the case at bar. There is a marked distinction between the principles involved in the Anderson Case and those in the case at bar. The question of agency was the subject of the controversy in the Anderson Case. In the case at bar, the-question of agency is involved, but only incidentally, the controlling question being that of making a loan. This loan had to be made by the bank to enable it to execute the agency contract-, if there was one, and the loan was in excess of the amount which the law permits such a bank to make. True, there were other payments to be made with the proceeds of the loan contemplated, beside those necessary to effect the redemption from the sale which had been made, but the amount necessary to effect the redemption was $2,317.94, and without affording the respondent even the temporary use of this money, no provision was made or contemplated for effecting the redemption. In the original briefs, arguments were based almost entirely upon the questions of a loan; but respondent, at least in a measure, shifts his position in his petition for rehearing, and argues that the subject of the action was the making of the redemption as the agent of respondent. It must-be clear that this could be of no avail unless means were provided with which to make it. Had the plaintiff furnished the bank with *637the means with which to effect the redemption, and had the bank agreed to make it, but failed to do so, the case would be in principle parallel with the Anderson Case. But in the Anderson Case the portion of the opinion which respondent relies upon was purely obiter, as the court first decided that the acting of the bank as the agent of Anderson was a legitimate employment; but, even in a subsequent portion of the opinion upon which respondent relies, it is said that “so long as the business remains unfinished, the person dealing with the bank must take the risk of the refusal by the latter to proceed;” and it is further said, “he is bound to know that the act is ultra viresAnd it is also said in the same case on its first appearance in this court (4 N. D. 182, 59 N. W. 1029), that “if plaintiff (the principal) in giving his instructions to the defendant (the agent) couched his instructions in ambiguous language, the plaintiff cannot hold the defendant responsible for the consequence, if defendant, in the exercise of reasonable prudence, while acting in good faith, put an interpretation upon the instructions not intended by the plaintiff. In such cases the principal and not the agent, must suffer the loss.” In the case at bar there is at least grave doubt whether the minds of the parties to the transaction involved ever met on what was to be done by the bank. The testimony of the plaintiff is both conflicting and ambiguous.
[Reference is made in the petition to the Swindell Case, which, it is said, differs from the case at bar in that the contract in that case was wholly executory. Even if that differentiated the cases, it is not the fact. One of the controlling considerations in that case for the agreement of the bank to make advances to the plaintiff was that it should have the plaintiff’s business, which was of great value, and the plaintiff gave it its business. This was at least a partial execution of the contract on the part of Swindell. The petition for rehearing is denied.